Citation Nr: 1112366	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue/chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for bilateral upper and lower extremity numbness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral plantar fasciitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for residuals of anthrax vaccination, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1987 and June 2004 to July 2006, including service in Kuwait and Iraq from November 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The Veteran has not been diagnosed with chronic fatigue syndrome and his symptoms have been attributed to a known clinical diagnosis of fibromyalgia.

3.  The Veteran's bilateral upper and lower extremity numbness, diagnosed as hypesthesia, had its onset in service.   

4.  The Veteran's bilateral plantar fasciitis had its onset in service.

5.  The Veteran does not have any current symptoms that are attributable to the anthrax vaccination received during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue/chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

2.  Service connection for bilateral upper and lower extremity numbness, diagnosed as hypesthesia, is established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

3.  Service connection for bilateral plantar fasciitis is established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

4.  Service connection for residuals of anthrax vaccination is not established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by letters sent to the Veteran in September 2006, July 2007, and August 2008 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The claims were subsequently adjudicated in a June 2009 Statement of the Case (SOC).

To fulfill Dingess requirements, in September 2006, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records and private treatment records.  VA has also afforded the Veteran VA examinations pertinent to the issues on appeal.  

In light of the foregoing, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, laypersons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Entitlement to Service Connection for Fatigue/Chronic Fatigue Syndrome

The Veteran seeks service connection for fatigue/chronic fatigue syndrome, to include as due to an undiagnosed illness.  Service in the Persian Gulf has been confirmed.  The Veteran asserts that he experiences fatigue upon waking that worsens through the day to the point that he falls asleep.  See August 2008 RO Hearing Transcript.

As stated previously, fatigue and chronic fatigue syndrome are disorders that can be presumptively service connected based on service in Southwest Asia.

Service records were reviewed.  In January 2006, the Veteran's problem list included adjustment insomnia.  In April 2006, it was noted that the Veteran complained of sleep disturbance, fatigue, and problems concentrating.  It was also noted that since returning home in March 2006, the Veteran was sleeping through the night and his energy had improved.

Post-service records were reviewed.  The Veteran was afforded a Gulf War VA examination in August 2008.  The Veteran reported that he had not been diagnosed with chronic fatigue syndrome but that he was at a VA hearing when someone told him some of his symptoms "sounded like chronic fatigue syndrome" and that he should file a claim for it.  He reported being tired a lot and that his whole body hurt.  It was also noted that the Veteran had fibromyalgia.  The examiner diagnosed the Veteran with chronic fatigue, stating the Veteran's clinical signs and symptoms that supported the diagnosis included chronic fatigue, generalized body aches, and pains.  The examiner noted that this "diagnosis" is one of exclusion and it was further noted that the Veteran's complaints/claims for fibromyalgia and chronic fatigue syndrome should be combined into one.

The Veteran was afforded a VA examination in October 2008, specifically for chronic fatigue syndrome.  The Veteran reported that fatigue did not last 24 hours or longer after exercise and that the percentage of restriction of routine daily activities was approximately 10 percent.  His symptoms included generalized muscle aches, generalized weakness, migratory joint pains, and sleep disturbances.  The diagnosis was fatigue, migratory achiness, and joint pains, unknown etiology, and the problem associated with the diagnosis was chronic fatigue syndrome.  However, the examiner noted that the Veteran did not meet at least six of the 10 chronic fatigue syndrome diagnostic criteria.

During a Gulf War VA examination in April 2009, it was recommended that the Veteran be evaluated by a rheumatologist concerning his fibromyalgia/chronic fatigue syndrome.  

In June 2009, the Veteran was afforded a chronic fatigue syndrome VA examination with a rheumatologist.  It was noted by the examiner that the Veteran does not currently fulfill criteria for chronic fatigue syndrome by history.  In particular, he did not have fever, pharyngitis, or adenopathy.  The Veteran did have generalized muscle pain but not weakness, and he had chronic fatigue but exercise does not make this worse for a prolonged period of time.  The Veteran did have some fatigue upon exercising on some days, which lasts approximately two to three hours.  He also has chronic headaches and diffuse pain, which is not necessarily joint based according the Veteran.  He did not report swollen joints and his sleep is not interrupted by pain.  The Veteran did report daytime somnolence and nonrestorative sleep.  He also noted cognitive impairments including problems with attention and he has become distractible.  He noted persistent fatigue for at least three years.  Physical examination revealed no cervical adenopathy, no pharyngitis and an adequate salivary pool.  Cranial nerves examination was normal.  The examiner stated that the Veteran fulfilled criteria for fibromyalgia.

The Board finds that service connection for fatigue/chronic fatigue syndrome is not warranted.  Although the Veteran was diagnosed with chronic fatigue during the August 2008 VA examination, the examiner noted that the chronic fatigue syndrome should be combined with the fibromyalgia claim.  Additionally, although the examiner in the October 2008 VA examination diagnosed the Veteran with fatigue, it was also noted that the Veteran did not meet at least six of the 10 chronic fatigue syndrome diagnostic criteria.  Finally, when the Veteran was evaluated by a specialist, a rheumatologist, in June 2009, specifically for chronic fatigue, the examiner stated that the Veteran does not fulfill the criteria for chronic fatigue syndrome, by history, noting that the Veteran did not have fever, pharyngitis or adenopathy.  The Veteran was, however, diagnosed with fibromyalgia.

The Board notes that service connection for fibromyalgia was established in a June 2009 rating decision.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from fatigue/chronic fatigue syndrome, and that this condition is related to his service.  The Veteran has testified and submitted statements asserting that his fatigue is a result of his time in service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the etiology of a fatigue disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's lay statements have little probative value.  Thus, the preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).

B.  Service Connection for Bilateral Upper and Lower Extremity Numbness

The Veteran seeks service connection for bilateral upper and lower extremity numbness.  He asserts that he began experiencing these symptoms after suffering a fall during service.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service treatment records were reviewed.  Records indicate that in August 2004, the Veteran had a short fall off an obstacle and complained of numbness in shoulders, arms, hands, chest, and legs.  It was noted that the numbness fluctuated.  Throughout service, the Veteran continued to complain of numbness in his extremities.  In November 2005, he was noted to have an active problem of numbness (hypesthesia).  He complained of peripheral neuropathy and recurrent numbness of the upper extremities and intermittent lower extremities.  Neurological examination revealed sensory exam abnormalities in the upper extremities.  There was no increased response to pain/temperature stimulation and no decreased response to tactile stimulation.  The Veteran was diagnosed with hypesthesia, upper and lower extremities.  In January 2006, it was noted the electromyography (EMG) testing in all four extremities was normal and a neurological examination and magnetic resonance imaging (MRI) of the spine was essentially normal.  The Veteran continued to complain of numbness and pain in his extremities throughout service.

Post-service records continue to indicate that the Veteran has received extensive treatment for numbness in his extremities.  The Veteran was afforded a VA examination in December 2007.  The Veteran had normal sensation to vibration, pain, light tough, and position sense in upper and lower extremities.  The examiner stated there was no abnormal sensation and reflexes for all extremities were normal.

The Veteran was afforded a VA examination in April 2008.  The Veteran reported numbness in patchy areas below the neck.  Physical examination demonstrated normal reflexes in all extremities and no objective neurological abnormalities.

The Veteran was afforded a VA examination in August 2008.  It was noted that the Veteran fell during an obstacle course during service and felt numbness below the neck, but no motor deficits.  He stated he had no specific radiation of pain to hands, but did have intermittent hand numbness.  The Veteran reported decreased light touch sensation from his hands to shoulders; however, he had normal pain/pinprick sensation.  Reflexes were normal.  Subsequent EMG studies of the upper extremities were normal.  The examiner opined that the Veteran's condition may represent an undiagnosed illness, however, when the entire set of physical complaints are taken in the context of his depression, it is more likely that they represent somatic manifestations of his underlying mental issues.

The Veteran was afforded a VA examination in April 2009.  The Veteran complained of his hands not being as quick and not working quite as well.  The examiner stated that an October EMG had normal findings, ruling out C5-T1 radiculopathy, carpal tunnel syndrome, ulnar neuropathy, brachial plexopathy, or sensory motor polyneuropathy as a cause of symptoms.  He was diagnosed with a hand condition, unknown etiology.

The Veteran has asserted that he currently experiences the same type of numbness that began during service.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible, as the medical evidence of record supports his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated thereafter, as evidence in the numerous medical records.  Although the exact origin of the Veteran's disability is unknown, it has been established through medical evidence that the disability began during service and has persisted to date.  Therefore, the Board finds that there is abundant evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection, and the benefit of the doubt is resolved in the Veteran's favor.  

C.  Entitlement to Service Connection for Bilateral Plantar Fasciitis

The Veteran seeks service connection for bilateral plantar fasciitis.  

Service treatment records were reviewed.  In March 2006, it was noted that the Veteran's foot pain was most likely caused by plantar fasciitis.  The Veteran was given a prescription for heel cups and for physical therapy.  In November 2005, the Veteran reported bilateral foot pain that progressively worsened while mobilized.

The Veteran was afforded a VA examination in November 2006.  The examination noted normal range of motion for the feet and an x-ray taken was also normal.  The Veteran was diagnosed with bilateral plantar fasciitis, resolved.

The Veteran was afforded a VA foot examination in December 2007.  The date of onset was noted to be 2005, with intermittent symptoms with remission.  The Veteran complained of bilateral foot pain, while walking, with no specific pain location.  There were no reported symptoms of swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms.  He noted he was able to stand more than one hour, but less than three, and there was no limitation to walking.  No assistive aids or devices were needed.  Examination revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or evidence of malunion or nonunion of the tarsal or metatarsal bones.  X-rays demonstrated normal feet.  The Veteran was diagnosed with bilateral plantar fasciitis.

VA outpatient records indicate the Veteran complained of foot pain in April 2008.  X-rays showed normal alignment, no fracture or dislocation and soft tissues were unremarkable.  In June 2008, he complained of a bruised feeling to the feet.  There was pain to palpation of the subtalar joints bilaterally and to a lesser degree the second and third interspaces bilaterally with a negative Tinel's sign, bilaterally.  A possible diagnosis of arthritis or collagen vascular disease was noted.

The Veteran was afforded a VA examination in August 2008.  He reported that his foot pain began with a gradual onset of entire foot pain while getting up at night to use the bathroom and he had pain for the first thirty minutes of the day, thereafter.  Currently, he has persistent bilateral foot pain.  Examination of the feet revealed bilateral tenderness.  The examiner reported that the Veteran had generalized tenderness all over his feet - plantar/dorsal mid/hind/forefoot.  He had very mild hindfoot valgus bilaterally and intact arches.  There was normal capillary refill, pulses, and sensation to pain.  The examiner diagnosed the Veteran with nonspecific foot pain, inconsistent with diagnosis of plantar fasciitis.  The examiner noted that the Veteran had a multitude of physical complaints with a paucity of physical findings, normal radiographs, and normal laboratory values that in his opinion was an amplification of his underlying mental health issues.

The Veteran was diagnosed with bilateral plantar fasciitis during service and again post-service during a December 2007 VA examination.  Additionally, post-service medical records indicate a continuity of symptomatology as the Veteran continued to complain of foot pain.  As such, the Board finds that the evidence is at least in equipoise, and service connection for bilateral plantar fasciitis is granted.

D.  Entitlement to Service Connection for Residuals of Anthrax Vaccination

The Veteran seeks service connection for residuals of anthrax vaccination.  He asserts that after receiving the vaccination during service he began experience symptoms such as low body temperature, feelings of being hot at bedtime but cold when he wakes up, difficulty swallowing, balance disorder, generalized weakness and pain, decreased walking speed, and frequent urination.

The Veteran was afforded a VA examination in August 2008.  The Veteran stated that he believed his anthrax immunization has degraded his nerves and immune system and is contributing to his systemic pain and fatigue.  The Veteran was thoroughly examined and laboratory tests were completed.  The examiner stated that the Veteran had no disability from the anthrax vaccination and that there were no symptoms, abnormal physical findings or abnormal test results associated with the Veteran's asserted disability from anthrax immunization.  The examiner stated that the Veteran does not have a chronic disability or permanent residuals associated with the anthrax immunization.

The Veteran was afforded a VA examination in April 2009.  He reported fatigue, weakness, frequent urination, poor thinking/cognitive abilities, memory problems, and tenderness in his cervical spine and bilateral knees.  The Veteran was diagnosed with fibromyalgia, and as stated previously, is already service connected for that disease.  The examiner stated that there was no current evidence of a chronic disability or permanent residual from anthrax immunization.

There is no indication in the private medical records or VA outpatient records submitted that the Veteran has been diagnosed with a chronic disability that is a result of his anthrax vaccination.

The Board notes that the Veteran submitted articles that discuss the anthrax vaccination.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, the submitted information does not speak to the specifics of this case.  The articles are not accompanied by any medical opinion linking the Veteran's symptoms to the anthrax vaccination he received.  For this reason, the Board finds the articles are of low probative value.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from residuals of anthrax vaccination, and that this condition is related to his service.  The Veteran has submitted statements asserting that his symptoms are a result of receiving the anthrax vaccination.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the etiology of residuals of a vaccination is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's lay statements have little probative value.  Further, even if his statements were considered competent, the Board finds the VA examiner's opinions to be more persuasive due to the examiners medical education, training, and experience.  Additionally, although the Veteran has contended he has symptoms that are residuals of the anthrax vaccination, there have been no objective indications of a chronic disability that is a result of his vaccination.  As such, the Board finds that the preponderance of the evidence is against the claim and service connection must be denied.


ORDER

Service connection for fatigue/chronic fatigue syndrome is denied.

Service connection for bilateral numbness of the upper and lower extremities, diagnosed as hypesthesia, is granted.

Service connection for bilateral plantar fasciitis is granted.

Service connection for residuals of anthrax vaccination is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


